Citation Nr: 0715075	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The veteran does not have constant or near constant abdominal 
distress.  


CONCLUSION OF LAW

The criteria for a higher rating for IBS have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.114, Diagnostic Code (DC) 7319 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected IBS, currently evaluated as 10 
percent disabling under DC 7319, irritable colon syndrome.  
38 C.F.R. § 4.114.  

Under DC 7319, a 10 percent rating is warranted for moderate 
IBS with frequent episodes of bowel disturbances with 
abdominal distress.  A 30 percent rating is warranted for 
severe IBS with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran testified at a Board video conference hearing in 
March 2006.  He stated that he had to change his underwear 
daily due to leakage, but did not use pads.  The veteran 
testified that the leakage occurred after he ate, drank, 
sneezed, or coughed.  He modified his diet by not drinking 
coffee or eating soup.  

In June 2004, the veteran underwent a VA digestive conditions 
examination.  The veteran complained of cramping and diarrhea 
following each meal.  He denied blood in stool and food 
intolerance.  The veteran reported that his cramps lasted 
approximately 30 minutes following each meal and that he was 
asymptomatic until his next meal.  

The Board finds that the evidence of record does not support 
a higher evaluation for IBS.  While the veteran has diarrhea 
and cramping, he is not in constant or near-constant 
abdominal distress.  He did not report such distress at his 
hearing and he stated that he was asymptomatic between meals 
at his June 2004 examination.  This provides negative 
evidence against his claim.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's IBS does not more closely approximate a 30 percent 
rating because his abdominal distress is not constant or 
near-constant.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for IBS.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2004 VCAA 
letter does specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An initial evaluation greater than 10 percent for IBS is 
denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In his June 2004 PTSD questionnaire and in his medical 
records, the veteran asserts that in October 1980, he was in 
Riyadh, Saudi Arabia, in support of operation ELF ONE.  He 
reported walking through Riyadh's business district with 
another soldier, where he witnessed a public beheading.  The 
RO did not try to verify the veteran's stressor with the 
service department.  The veteran's reported stressor, 
witnessing a public beheading, was an incident that occurred 
outside of the military and the undersigned can not conceive 
of a basis that this occurrence could be verified by the 
United States military or the VA.  

At his March 2006 video conference hearing, the veteran 
testified that seeing a public beheading triggered memories 
of a beating he received earlier in service which resulted in 
a fractured mandible.  The veteran's service medical records 
(SMRs) show that he was hospitalized from November 1978 to 
January 1979 for a fracture of his mandible sustained in an 
altercation in November 1991.  A DA Form 2173 in the 
veteran's claims folder notes that the mandible fracture was 
incurred in the line of duty and suggests that the fracture 
resulted from an altercation with several civilians.  The 
veteran is currently service-connected for the fracture.  As 
there is medical evidence of record to show that the 
veteran's mandible was fractured in the line of duty, the 
stressor is confirmed.  

The veteran has not received a VA PTSD examination.  The 
Board finds that a remand is necessary so the veteran may be 
afforded a VA PTSD examination, to determine whether his PTSD 
was caused by his fractured mandible.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  
The examiner must rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must state whether or not the 
in-service stressor of a fractured 
mandible, is sufficient to produce PTSD.  
The examiner should be instructed that 
only this verified event may be 
considered as a stressor.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an appropriate opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


